UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (96.6%) (a) Shares Value Aerospace and defense (0.7%) Airbus Group SE (France) 3,594 $213,469 Bombardier, Inc. Class B (Canada) (S) 77,400 96,859 Airlines (0.9%) International Consolidated Airlines Group SA (Spain) (NON) 40,587 362,208 Auto components (0.7%) Toyota Industries Corp. (Japan) 5,900 281,228 Automobiles (3.4%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) 21,209 276,444 Tata Motors, Ltd. (India) (NON) 48,690 222,228 Toyota Motor Corp. (Japan) 7,700 452,870 Yamaha Motor Co., Ltd. (Japan) 22,600 455,818 Banks (6.9%) Axis Bank, Ltd. (India) 47,149 357,301 Bank of Ireland (Ireland) (NON) 934,893 363,952 Credicorp, Ltd. (Peru) 1,200 127,632 Dubai Islamic Bank PJSC (United Arab Emirates) 72,534 132,954 Grupo Financiero Banorte SAB de CV (Mexico) 28,600 140,285 ING Groep NV GDR (Netherlands) 19,453 276,149 Metro Bank PLC (acquired 1/15/14, cost $170,396) (Private) (United Kingdom) (F) (RES) (NON) 8,005 193,450 Natixis SA (France) 42,613 235,445 Permanent TSB Group Holdings PLC (Ireland) (NON) 98,915 525,933 Shinsei Bank, Ltd. (Japan) 109,000 225,151 Virgin Money Holdings UK PLC (United Kingdom) (NON) 56,976 333,680 Beverages (2.1%) Anheuser-Busch InBev SA/NV (Belgium) 2,444 259,587 Molson Coors Brewing Co. Class B 2,600 215,852 SABMiller PLC (United Kingdom) 7,121 403,522 Biotechnology (1.8%) Celgene Corp. (NON) 1,900 205,523 China Biologic Products, Inc. (China) (NON) 1,200 107,784 Gilead Sciences, Inc. 2,000 196,380 Grifols SA ADR (Spain) 8,380 254,752 Building products (2.4%) Assa Abloy AB Class B (Sweden) 20,499 368,199 Compagnie De Saint-Gobain (France) 6,401 278,057 LIXIL Group Corp. (Japan) 18,300 372,187 Capital markets (1.1%) Credit Suisse Group AG (Switzerland) 10,728 258,091 KKR & Co. LP 11,327 190,067 Chemicals (1.5%) Akzo Nobel NV (Netherlands) 2,891 187,946 Dow Chemical Co. (The) 3,900 165,360 Symrise AG (Germany) 2,151 129,208 Syngenta AG (Switzerland) 402 129,116 Commercial services and supplies (3.1%) dorma + kaba Holding AG Class B (Switzerland) 579 355,939 Regus PLC (United Kingdom) 88,776 412,631 Sohgo Security Services Co., Ltd. (Japan) 6,600 301,178 Tyco International PLC 7,300 244,258 Communications equipment (0.9%) Alcatel-Lucent (France) (NON) 103,816 382,212 Construction and engineering (0.3%) Mota-Engil SGPS SA (Portugal) (S) 66,501 141,302 Consumer finance (0.3%) Unifin Financiera SAPI de CV SOFOM ENR (Mexico) (NON) 51,700 115,175 Containers and packaging (0.4%) Smurfit Kappa Group PLC (Ireland) 5,688 152,913 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 111,278 559,443 Eurazeo SA (France) 3,714 247,135 Diversified telecommunication services (2.8%) Cellnex Telecom SAU 144A (Spain) (NON) 14,829 252,354 Com Hem Holding AB (Sweden) 51,120 427,528 Telecom Italia SpA RSP (Italy) 475,878 488,367 Electrical equipment (0.3%) Jiangnan Group, Ltd. (China) 660,000 136,269 Electronic equipment, instruments, and components (2.0%) Japan Display, Inc. (Japan) (NON) 34,100 98,310 Murata Manufacturing Co., Ltd. (Japan) 3,300 428,565 TDK Corp. (Japan) 5,800 329,907 Energy equipment and services (0.5%) Ezion Holdings, Ltd. (Singapore) (S) 414,560 190,798 Food products (6.4%) Associated British Foods PLC (United Kingdom) 13,052 661,490 Barry Callebaut AG (Switzerland) 461 502,234 Kerry Group PLC Class A (Ireland) 7,927 596,086 Nestle SA (Switzerland) 6,509 490,170 Nomad Foods, Ltd. (United Kingdom) (NON) 2,122 33,426 Orkla ASA (Norway) 35,280 262,073 WH Group, Ltd. 144A (Hong Kong) (NON) 312,827 155,836 Gas utilities (1.2%) Tokyo Gas Co., Ltd. (Japan) 107,000 520,132 Health-care equipment and supplies (0.5%) Sartorius AG (Preference) (Germany) 932 221,930 Hotels, restaurants, and leisure (2.7%) Accor SA (France) 2,563 119,981 Compass Group PLC (United Kingdom) 45,368 724,304 Dalata Hotel Group PLC (Ireland) (NON) (FWC) 59,007 285,089 Household durables (1.5%) Skyworth Digital Holdings, Ltd. (China) 426,000 290,777 Sony Corp. (Japan) (NON) 13,500 330,094 Household products (1.3%) Henkel AG & Co. KGaA (Preference) (Germany) 5,343 548,971 Independent power and renewable electricity producers (0.4%) China Resources Power Holdings Co., Ltd. (China) 72,000 165,424 Industrial conglomerates (0.4%) Siemens AG (Germany) 1,808 161,533 Insurance (4.4%) Admiral Group PLC (United Kingdom) 8,939 203,511 AIA Group, Ltd. (Hong Kong) 130,200 677,892 Prudential PLC (United Kingdom) 34,085 720,576 St James's Place PLC (United Kingdom) 19,604 252,370 Internet and catalog retail (1.6%) Ctrip.com International, Ltd. ADR (China) (NON) 2,900 183,222 Delivery Hero Holding GmbH (acquired 6/12/15, cost $177,146) (Private) (Germany) (F) (RES) (NON) 23 158,298 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) (F) (RES) (NON) 1,554 40,473 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Rakuten, Inc. (Japan) 17,600 225,716 Zalando SE (Germany) (NON) 2,054 68,032 Internet software and services (1.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 2,031 119,768 Tencent Holdings, Ltd. (China) 17,000 285,915 IT Services (0.3%) InterXion Holding NV (Netherlands) (NON) 4,700 127,276 Machinery (0.9%) EVA Precision Industrial Holdings, Ltd. (Hong Kong) 648,000 127,457 JTEKT Corp (Japan) 18,800 263,803 Media (4.4%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 15,797 201,000 Mediaset SpA (Italy) 60,335 278,096 Nippon Television Holdings, Inc. (Japan) 16,300 263,934 Numericable-SFR (France) (NON) 9,895 458,302 Quebecor, Inc. Class B (Canada) 12,600 275,793 WPP PLC (United Kingdom) 17,630 367,142 Metals and mining (1.0%) BHP Billiton, Ltd. (Australia) 25,921 408,819 Multi-utilities (1.3%) Veolia Environnement SA (France) 22,804 522,584 Oil, gas, and consumable fuels (2.5%) BG Group PLC (United Kingdom) 23,115 333,312 Genel Energy PLC (United Kingdom) (NON) (S) 34,015 143,082 Suncor Energy, Inc. (Canada) 10,300 275,464 Total SA (France) 7,023 316,633 Personal products (1.4%) Coty, Inc. Class A (NON) (S) 14,800 400,488 Shiseido Co., Ltd. (Japan) 8,600 188,483 Pharmaceuticals (11.9%) Allergan PLC (NON) 1,700 462,077 Astellas Pharma, Inc. (Japan) 45,300 588,088 AstraZeneca PLC (United Kingdom) 7,578 480,925 Aurobindo Pharma, Ltd. (India) 19,774 232,381 Bayer AG (Germany) 2,229 284,885 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) (S) 1,402,000 173,195 Novartis AG (Switzerland) 13,684 1,260,498 Sanofi (France) 2,215 211,013 Shionogi & Co., Ltd. (Japan) 8,100 291,158 Shire PLC (United Kingdom) 9,554 652,099 UCB SA (Belgium) 4,598 359,874 Real estate investment trusts (REITs) (1.8%) Hibernia REIT PLC (Ireland) 330,532 468,162 Japan Hotel REIT Investment Corp (Japan) 458 292,317 Real estate management and development (2.1%) Foxtons Group PLC (United Kingdom) 106,369 382,510 Kennedy-Wilson Holdings, Inc. 11,310 250,743 Sumitomo Realty & Development Co., Ltd. (Japan) 8,000 255,540 Semiconductors and semiconductor equipment (1.8%) Himax Technologies, Inc. ADR (Taiwan) (S) 24,100 192,077 MediaTek, Inc. (Taiwan) 18,000 134,327 Silergy Corp. (China) 35,768 351,619 Sumco Corp. (Japan) 10,500 94,244 Software (2.2%) Mobileye NV (Israel) (NON) (S) 3,600 163,728 Nintendo Co., Ltd. (Japan) 2,300 388,566 RIB Software AG (Germany) (S) 16,252 255,392 TiVo, Inc. (NON) 14,500 125,570 Specialty retail (0.8%) Sports Direct International PLC (United Kingdom) (NON) 30,402 348,784 Technology hardware, storage, and peripherals (1.1%) Casetek Holdings, Ltd. (Taiwan) 31,000 132,917 Lenovo Group, Ltd. (China) 182,000 154,536 Samsung Electronics Co., Ltd. (South Korea) 173 166,374 Textiles, apparel, and luxury goods (1.8%) Luxottica Group SpA (Italy) 6,600 458,794 Moncler SpA (Italy) 16,868 302,456 Thrifts and mortgage finance (0.9%) Dewan Housing Finance Corp., Ltd. (India) 24,959 84,023 Home Capital Group, Inc. (Canada) (S) 12,600 302,419 Tobacco (0.7%) Japan Tobacco, Inc. (Japan) 8,800 273,749 Trading companies and distributors (1.7%) Mitsubishi Corp. (Japan) 20,200 332,115 Wolseley PLC (United Kingdom) 6,612 386,797 Transportation infrastructure (0.7%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 58,000 281,014 Water utilities (0.2%) Sound Global, Ltd. (China) (F) (NON) (S) 127,000 99,862 Wireless telecommunication services (1.7%) Bharti Infratel, Ltd. (India) 50,558 273,941 KDDI Corp. (Japan) 18,900 423,249 Total common stocks (cost $39,807,213) WARRANTS (0.7%) (a) (NON) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 $0.00 40,400 $102,825 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 48,400 183,738 Total warrants (cost $335,966) SHORT-TERM INVESTMENTS (6.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 1,678,805 $1,678,805 Putnam Short Term Investment Fund 0.13% (AFF) Shares 539,681 539,681 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 110,000 110,000 U.S. Treasury Bills 0.19%, February 18, 2016 $115,000 114,989 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 110,000 109,990 U.S. Treasury Bills 0.04%, October 8, 2015 (SEGSF) 5,000 5,000 Total short-term investments (cost $2,558,337) TOTAL INVESTMENTS Total investments (cost $42,701,516) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $65,493,173) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/21/15 $677,330 $674,867 $2,463 Australian Dollar Sell 10/21/15 677,330 736,710 59,380 British Pound Buy 12/16/15 277,050 280,443 (3,393) British Pound Sell 12/16/15 277,050 281,291 4,241 Euro Buy 12/16/15 1,169,393 1,197,652 (28,259) Japanese Yen Buy 11/18/15 287,908 288,589 (681) Japanese Yen Sell 11/18/15 287,908 278,476 (9,432) Barclays Bank PLC Canadian Dollar Buy 10/21/15 236,843 251,499 (14,656) Canadian Dollar Sell 10/21/15 236,843 238,808 1,965 Euro Buy 12/16/15 733,835 742,938 (9,103) Euro Sell 12/16/15 733,835 734,857 1,022 Hong Kong Dollar Buy 11/18/15 351,371 351,020 351 Hong Kong Dollar Sell 11/18/15 351,371 351,195 (176) Japanese Yen Sell 11/18/15 346,553 335,918 (10,635) Singapore Dollar Buy 11/18/15 84,473 87,163 (2,690) Swiss Franc Sell 12/16/15 292,506 298,677 6,171 Citibank, N.A. British Pound Buy 12/16/15 1,527,856 1,546,345 (18,489) British Pound Sell 12/16/15 1,527,856 1,551,359 23,503 Canadian Dollar Buy 10/21/15 374,034 377,140 (3,106) Canadian Dollar Sell 10/21/15 374,034 397,225 23,191 Danish Krone Buy 12/16/15 1,318,587 1,312,001 6,586 Euro Buy 12/16/15 781,609 782,732 (1,123) Euro Sell 12/16/15 781,609 791,304 9,695 Japanese Yen Sell 11/18/15 431,330 446,325 14,995 Credit Suisse International Australian Dollar Buy 10/21/15 16,758 18,211 (1,453) Australian Dollar Sell 10/21/15 16,758 16,699 (59) British Pound Sell 12/16/15 413,306 412,028 (1,278) Canadian Dollar Sell 10/21/15 510,925 593,134 82,209 Euro Buy 12/16/15 443,277 443,887 (610) Euro Sell 12/16/15 443,277 448,815 5,538 Japanese Yen Sell 11/18/15 323,300 295,795 (27,505) Norwegian Krone Buy 12/16/15 106,673 110,243 (3,570) Swedish Krona Buy 12/16/15 131,238 130,505 733 Swedish Krona Sell 12/16/15 131,238 130,636 (602) Swiss Franc Buy 12/16/15 265,447 264,531 916 Swiss Franc Sell 12/16/15 265,447 265,864 417 Deutsche Bank AG Australian Dollar Sell 10/21/15 262,939 274,591 11,652 British Pound Buy 12/16/15 213,080 212,375 705 Canadian Dollar Buy 10/21/15 586,826 622,990 (36,164) Canadian Dollar Sell 10/21/15 586,826 591,585 4,759 Euro Buy 12/16/15 898,637 909,809 (11,172) Euro Sell 12/16/15 898,637 900,026 1,389 Goldman Sachs International British Pound Buy 12/16/15 194,025 197,012 (2,987) British Pound Sell 12/16/15 194,025 196,386 2,361 Euro Buy 12/16/15 1,190,538 1,192,286 (1,748) Euro Sell 12/16/15 1,190,538 1,205,455 14,917 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 790,148 858,213 (68,065) Australian Dollar Sell 10/21/15 790,148 793,259 3,111 British Pound Buy 12/16/15 781,395 790,871 (9,476) British Pound Sell 12/16/15 781,395 793,357 11,962 Euro Buy 12/16/15 729,584 738,653 (9,069) Euro Sell 12/16/15 729,584 730,600 1,016 Japanese Yen Buy 11/18/15 142,908 143,252 (344) Japanese Yen Sell 11/18/15 142,908 138,253 (4,655) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 1,136,035 1,234,609 (98,574) Australian Dollar Sell 10/21/15 1,136,035 1,131,917 (4,118) British Pound Buy 12/16/15 1,236,893 1,252,164 (15,271) British Pound Sell 12/16/15 1,236,893 1,255,849 18,956 Canadian Dollar Sell 10/21/15 182,072 183,270 1,198 Euro Buy 12/16/15 4,637,403 4,644,083 (6,680) Euro Sell 12/16/15 4,637,403 4,695,032 57,629 Japanese Yen Buy 11/18/15 579,110 560,133 18,977 Japanese Yen Sell 11/18/15 579,110 580,525 1,415 Norwegian Krone Buy 12/16/15 2,429 2,510 (81) Singapore Dollar Buy 11/18/15 201,080 207,467 (6,387) South Korean Won Sell 11/18/15 183,843 187,211 3,368 Swedish Krona Buy 12/16/15 73,585 73,952 (367) Swiss Franc Buy 12/16/15 1,398,639 1,401,978 (3,339) Swiss Franc Sell 12/16/15 1,398,639 1,393,722 (4,917) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 727,955 791,145 (63,190) Australian Dollar Sell 10/21/15 727,955 725,497 (2,458) British Pound Buy 12/16/15 73,648 74,540 (892) British Pound Sell 12/16/15 73,648 74,790 1,142 Euro Sell 12/16/15 126,203 119,143 (7,060) Hong Kong Dollar Buy 11/18/15 108,655 108,582 73 Israeli Shekel Buy 10/21/15 50,556 59,263 (8,707) Japanese Yen Buy 11/18/15 443,195 444,340 (1,145) Japanese Yen Sell 11/18/15 443,195 428,725 (14,470) Swedish Krona Buy 12/16/15 350,567 348,697 1,870 Swedish Krona Sell 12/16/15 350,567 349,146 (1,421) Swiss Franc Buy 12/16/15 186,225 185,636 589 Swiss Franc Sell 12/16/15 186,225 186,528 303 UBS AG Australian Dollar Buy 10/21/15 657,767 655,371 2,396 Australian Dollar Sell 10/21/15 657,767 714,434 56,667 British Pound Buy 12/16/15 1,928,761 1,958,215 (29,454) British Pound Sell 12/16/15 1,928,761 1,952,095 23,334 Canadian Dollar Buy 10/21/15 786,206 834,679 (48,473) Canadian Dollar Sell 10/21/15 786,206 792,663 6,457 Euro Buy 12/16/15 397,853 402,852 (4,999) Euro Sell 12/16/15 397,853 398,369 516 Japanese Yen Buy 11/18/15 335,659 324,595 11,064 Japanese Yen Sell 11/18/15 335,659 329,829 (5,830) Swiss Franc Buy 12/16/15 98,565 98,800 (235) Swiss Franc Sell 12/16/15 98,565 98,206 (359) WestPac Banking Corp. Australian Dollar Sell 10/21/15 96,411 201,517 105,106 British Pound Buy 12/16/15 305,178 309,883 (4,705) British Pound Sell 12/16/15 305,178 308,880 3,702 Euro Buy 12/16/15 2,313,164 2,341,925 (28,761) Euro Sell 12/16/15 2,313,164 2,316,551 3,387 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $42,022,516. (b) The aggregate identified cost on a tax basis is $42,779,483, resulting in gross unrealized appreciation and depreciation of $4,612,462 and $3,958,934, respectively, or net unrealized appreciation of $653,528. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $392,224, or 0.9% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $806,295 $10,349,517 $10,616,131 $626 $539,681 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,678,805, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,626,919. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $316,525 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 19.1% United Kingdom 17.6 United States 7.7 Switzerland 7.2 France 7.2 Ireland 5.7 China 5.7 Germany 4.4 Italy 3.7 India 2.8 Spain 2.6 Australia 2.3 Hong Kong 2.3 Canada 2.3 Sweden 1.9 Belgium 1.5 Netherlands 1.4 Taiwan 1.1 Norway 0.6 Mexico 0.6 Singapore 0.5 Other 1.8 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $265,659 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $39,993 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $459,015 $6,411,089 $198,774 Consumer staples 616,340 4,375,627 — Energy 275,464 983,825 — Financials 1,126,321 6,852,135 193,450 Health care 1,226,516 4,756,046 — Industrials 341,117 4,494,158 — Information technology 728,419 3,202,884 — Materials 165,360 1,008,002 — Telecommunication services — 1,865,439 — Utilities — 1,308,002 — Total common stocks Warrants — 286,563 — Short-term investments 649,681 1,908,784 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(28,996) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $613,397 $642,393 Equity contracts 286,563 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$61,300,000 Warrants (number of warrants)41,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $66,084 $9,509 $77,970 $89,813 $18,505 $17,278 $16,089 $101,543 $3,977 $100,434 $112,195 613,397 Total Assets $66,084 $9,509 $77,970 $89,813 $18,505 $17,278 $16,089 $101,543 $3,977 $100,434 $112,195 $613,397 Liabilities: Forward currency contracts# 41,765 37,260 22,718 35,077 47,336 4,735 91,609 139,734 99,343 89,350 33,466 642,393 Total Liabilities $41,765 $37,260 $22,718 $35,077 $47,336 $4,735 $91,609 $139,734 $99,343 $89,350 $33,466 $642,393 Total Financial and Derivative Net Assets $24,319 $(27,751) $55,252 $54,736 $(28,831) $12,543 $(75,520) $(38,191) $(95,366) $11,084 $78,729 $(28,996) Total collateral received (pledged)##† $24,319 $— $— $— $— $— $— $(38,191) $— $— $— Net amount $— $(27,751) $55,252 $54,736 $(28,831) $12,543 $(75,520) $— $(95,366) $11,084 $78,729 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
